PER CURIAM:
Tommy Lee Stevens appeals the district court’s order denying relief on his motion to reopen and affirming its earlier order accepting the magistrate judge’s recommendation and dismissing his mandamus petition under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stevens v. Unknown Name Clerk, No. 5:11-cv-00519-FL (E.D.N.C. Dec. 15, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.